      Case 2:18-cv-00063-DGC Document 185 Filed 12/05/19 Page 1 of 4



 1    Carrie M. Francis (020453)
      Stefan M. Palys (024752)
 2    Michael Vincent (029864)
      STINSON LLP
 3    1850 North Central Avenue, Suite 2100
      Phoenix, Arizona 85004-4584
 4    Tel: (602) 279-1600
      Fax: (602) 240-6925
 5    Email: carrie.francis@stinson.com
              stefan.palys@stinson.com
 6            michael.vincent@stinson.com
 7    Attorneys for Defendants
 8                                   UNITED STATES DISTRICT COURT
 9                                          DISTRICT OF ARIZONA
10    Jeremy Thacker,                                   No. 2:18-cv-00063-PHX-DGC
11                                   Plaintiff,         DEFENDANTS’ RESPONSE TO
12                                                      PLAINTIFF’S MOTION IN LIMINE
      v.                                                NO. 4 – SPOLIATION
13    GPS Insight, LLC; Robert J. Donat,
      Individually and as Trustee of The
14    Robert Donat Living Trust Dated April
      19, 2017,
15
                                     Defendants.
16
17            Plaintiff offers no authority to support the premise of his motion: that if a party
18 does not seek a spoliation sanction, it cannot present evidence that a party destroyed
19 evidence to the jury. These are two distinct issues. Wichansky v. Zowine, et al., CV-13-
20 01208-PHX-DGC, 2016 WL 6818945, at *11 (D. Ariz. Mar. 22, 2016) (denying a motion
21 for sanctions but concluding that the “grievance about the missing recording can be
22 presented to the jury through evidence and argument, with no need for the Court to place
23 its thumb on the scale with an adverse inference instruction.”). Defendants can present
24 the evidence regardless whether they seek or obtain an adverse inference instruction. The
25 Court’s analysis of the motion can, and should, end here.
26            Plaintiff destroyed two types of evidence. First, the same day Plaintiff preserved
27 other evidence, he wiped his work computer. Plaintiff claims he “provided Defendants
28 with all information from his work computer…” Mot. at 2:7. Not quite. At his

     CORE/3505308.0002/156390547.2
         Case 2:18-cv-00063-DGC Document 185 Filed 12/05/19 Page 2 of 4




 1 deposition, Plaintiff testified that he “provided a copy of all work-related information” to
 2 GPSI, but that he deleted “my personal information” so it could not be “obtained by a
 3 jealous owner and used against me…” (Plaintiff Depo. at 15-17 (emphasis added),
 4 attached as Exhibit A). Among the information Plaintiff irretrievably deleted were
 5 conversations where there were “[o]ther employees talking about [Donat] or … [about]
 6 my personal relationship, just personal conversations for the most part” because Plaintiff
 7 didn’t want “him having access to that.” (Id. at 16). Second, in February 2017 when
 8 Defendants believe Plaintiff was contemplating this lawsuit, Plaintiff irretrievably deleted
 9 Slack messages among himself and his key witnesses, Kristin Lisson and Robert Dennis
10 for the “[s]ame reason [he] gave for the other” evidence destruction.1 (Id. at 18-20).
11            The mere fact that Plaintiff recognized the Slack messages and information on the
12 computer could be used against him shows: (1) he knew he was going to file a case where
13 it could be used against him; and (2) the information was relevant to the case.2 From the
14 other information Plaintiff did not delete, we know both are true. Plaintiff’s destruction
15 of evidence is relevant to the jury’s evaluation of his credibility and candor.3 Anderson
16 v. Prod. Mgmt. Corp., 2000 WL 492095, 5 (E.D. La. 2000) (denying request for adverse
17 inference instruction; but “because evidence of the fact of destruction is relevant with
18 respect to [a party’s] credibility and reliability, plaintiffs will have the opportunity to
19 present the fact of inadvertent destruction . . . to the jury”); U.S. v. Hsia, 2000 WL 195068,
20 2 (D.D.C. 2000) (“The Court also agrees with the government’s arguments that the
21
     1
     Plaintiff’s motion relates solely to his efforts to destroy evidence. The evidence at trial
22 will be that his two key witnesses, Kristin Lisson and Robert Dennis, also destroyed or
   helped Plaintiff destroy evidence.
23 2 Plaintiff contends his supposed ignorance of the duty to preserve evidence is an excuse.
   (Mot. 2:2-4) At best, arguments about Plaintiff’s culpable mental state go to whether the
24 Court should give an adverse inference instruction, not whether the evidence can be
25 presented.
   3
                See Fed. R. Civ. P. 37(e)(2).
     Plaintiff raises the red herring of alleged spoliation by Defendants. See Mot. at 2:11-
26 25. There has been none. Regardless, Plaintiff presents no authority that this would be
   relevant to whether the jury hears of his actions, because it is not. See Wichansky, 2016
27 WL 681945 at 11 (separately addressing each parties’ alleged spoliation). As such,
   Defendants will not wade into the allegations again. See, e.g., Docs. 152 at 7-8
28 (addressing sales policy) and 101 at 2 (Slack).
                                                  2
     CORE/3505308.0002/156390547.2
      Case 2:18-cv-00063-DGC Document 185 Filed 12/05/19 Page 3 of 4




 1 evidence of alteration, destruction or creation of documents is relevant to the
 2 impeachment of [the credibility of] certain witnesses”).
 3            As this Court’s decisions show, the jury should be permitted to hear this evidence
 4 regardless whether Defendants seek, or the Court gives, an instruction. In addition to
 5 Winchansky, this Court has on several occasions recognized the distinction between
 6 evidence of spoliation and a sanction based upon spoliation. In Tipp v. Adeptus Health
 7 Inc., CV-16-02317-PHX-DGC 2018 WL 447256, at *5 (D. Ariz. Jan. 17, 2018), the Court
 8 denied a motion for a directed verdict or adverse inference jury instruction that had been
 9 presented at the summary judgment stage, but held that the evidence of spoliation would
10 be presented to the jury:
11            Plaintiff will be permitted at trial to present evidence of Ms. Scott’s
              destruction of the handwritten notes and, at a minimum, to argue to the
12            jury that the notes could have been helpful to her case. The Court will
              decide at trial, or at the final pretrial conference if possible, whether it will
13            give an adverse inference instruction in light of all the evidence and, if so,
              the precise form of that instruction.
14
15 (Emphasis added). And in Pettit v. Smith, et al., CV-11-02139-PHX-DGC, 45 F. Supp.
16 3d 1099, 1111 (D. Ariz. 2014), the Court denied a request for case-dispositive sanctions
17 but concluded that “loss of evidence should be explained to the jury” and “that the jury
18 should be allowed to infer that the lost evidence would have favored Plaintiff’s position.”
19            This trio of cases confirms the obvious—that even losing a motion for sanctions
20 does not preclude evidence of spoliation before the jury. Defendants were not required to
21
   file a motion for any adverse inference instruction in advance of the trial. That request is
22
   appropriate after evidence has been presented at trial. See Tipp, 2018 WL 447256, at *5;
23
   Pettit, 45 F. Supp. 3d at 1111; In re Ethicon, Inc. Pelvic Repair Sys. Prod. Liab. Litig.,
24
   299 F.R.D. 502, 526 (S.D. W. Va. 2014). Defendants had intended to wait until the
25
   evidence had been presented, but Defendants are now contemporaneously filing such a
26
27 motion. Regardless, because filing a motion for sanctions is irrelevant to the presentation
28 of evidence of spoliation, Plaintiff’s Motion in Limine No. 4 should be denied.
                                                     3
     CORE/3505308.0002/156390547.2
      Case 2:18-cv-00063-DGC Document 185 Filed 12/05/19 Page 4 of 4




 1            RESPECTFULLY SUBMITTED this 5th day of December, 2019.
 2
                                                       STINSON LLP
 3
                                             By:       /s/ Michael Vincent
 4                                                     Carrie M. Francis
                                                       Stefan M. Palys
 5                                                     Michael Vincent
 6                                                     1850 North Central Avenue, Suite 2100
                                                       Phoenix, Arizona 85004-4584
 7
                                                       SCHNEIDER & ONOFRY, PC
 8
                                             By:       /s/ Timothy B. O’Connor [with permission]
 9
                                                       Timothy B. O’Connor
10                                                     365 East Coronado Road
                                                       Phoenix, Arizona 85004
11
                                                       Attorneys for Defendants
12
13
                                     CERTIFICATE OF SERVICE
14
              I hereby certify that on December 5, 2019, I caused the foregoing document to be
15
     filed electronically with the Clerk of Court through ECF; and that ECF will send an
16
     e-notice of the electronic filing to:
17
              Joshua W. Carden
18            JOSHUA CARDEN LAW FIRM, P.C.
              16427 North Scottsdale Road, Suite 410
19            Scottsdale, AZ 85254
              joshua@cardenlawfirm.com
20            Attorney for Plaintiff
21            Timothy B. O’Connor, Esq.
              SCHNEIDER & ONOFRY, P.C.
22            365 East Coronado Road
              Phoenix, Arizona 85004
23            toconnor@soarizonalaw.com
              Attorneys for Defendant Robert Donat
24
25
26
                                                        /s/ Lindsay Petrowski
27
28
                                                   4
     CORE/3505308.0002/156390547.2
